Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a medical system comprising: 
an endoscope; and
 a processor configured to:
calculate a straight line defined by the coordinate of the intersection and a principal point of the optical system; 
calculate a distance between the coordinate of the registration point and the straight line; and 
determine whether the treatment tool is a follow target based on the distance calculated, along with the remaining features of claim 1.

Claim 10
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a medical system comprising: 
an endoscope; and
 a processor configured to:
calculate a coordinate of an intersection of the first longitudinal axis and the second longitudinal axis, the coordinate of the intersection being disposed outside of the first image and the second image; 
calculate a distance between the coordinate of the registration point and the coordinate of the intersection; and 
determine whether the treatment tool is a follow target based on the distance calculated, along with the remaining features of claim 10.

The closest art Besharim (US 7089928) discloses a surface following element (tip sensor 28; col. 4, lines 32-37). Besharim does not teach calculating a distance between the coordinate of the registration point and the straight line; and determining whether the treatment tool is a follow target based on the distance calculated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
As currently amended, the claims directed to the non-elected process invention do not include all the limitation of the allowable product/apparatus claim. Accordingly,  the non-elected claims cannot be rejoined. The claims that are not rejoined (claims 6-9) are being cancelled from consideration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795